     Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK

LAURIE THOMAS, ALISON KAVULAK,
JEN MACLEOD, MARY NARVAEZ,
ALISON FLEISSNER, EMILY
BIGAOUETTE, LAURA EGGNATZ,
TERESA HAGMAIER, and NICOLE
FALLON,                                    Case No. 1:21-cv-0133-TJM-CFH

Individually and on Behalf of All Others
Similarly Situated,

Plaintiff,

v.

BEECH-NUT NUTRITION COMPANY,

       Defendant.

                                           Case No. 1:21-cv-00167-TJM-CFH
LAURA PEEK,

Individually and on Behalf of All Others
Similarly Situated,

Plaintiff,

v.

BEECH-NUT NUTRITION COMPANY,
    Defendant.
     Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 2 of 18




ROBYN MOORE and GABRIELLE STUVE,

On Behalf of Themselves and All Others
Similarly Situated,
                                                Case No. 1:21-cv-00183-TJM-CFH
Plaintiff,

v.

BEECH-NUT NUTRITION COMPANY,

       Defendant.


MATTIA DOYLE,

On Behalf of Herself and All Others Similarly
Situated,
                                                Case No. 1:21-CV-00186-TJM-CFH
Plaintiff,

v.

BEECH-NUT NUTRITION CO.,

       Defendant.

LEE BOYD,

Individually and On Behalf of All Others
Similarly Situated,
                                                Case No. 1:21-cv-00200-TJM-CFH
Plaintiffs,

v.

BEECH-NUT NUTRITION COMPANY,

       Defendant.
     Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 3 of 18




JEREMY CANTOR; ASHLEY ALLEN;
EMILY BACCARI; KAITLYNN CARSON;
AMBER CAUDILL; NEISHA DANIELS;
JILLIAN GEFFKEN; HANNAH GRANDT;            Case No. 1:21-cv-00213-TJM-CFH
DOMINICK GROSSI, ANTHONY
HARRISON; CHRISTINA HOLLAND;
HEATHER HYDEN; HEATHER
MCCORMICK; HALEY SAMS; and VITO
SCAROLA,

On Behalf of Themselves and All Others
Similarly Situated,

Plaintiffs,

v.

BEECH-NUT NUTRITION COMPANY,

       Defendant.

MICHAEL MOTHERWAY,

Individually and On Behalf of All Others
Similarly Situated,
                                           Case No. 1:21-cv-00229-TJM-CFH
Plaintiff,

v.

BEECH-NUT NUTRITION COMPANY,

       Defendant.
     Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 4 of 18




KATHEY HENRY,

Individually and On Behalf of All Others
Similarly Situated,
                                           Case No. 1:21-cv-00227-TJM-CFH
Plaintiff,

v.

BEECH-NUT NUTRITION CO.,

       Defendant.

KELSEY GANCARZ,

Individually and On Behalf of All Others
Similarly Situated,                        Case No. 1:21-cv-00258-TJM-CFH

Plaintiff,

v.

BEECH-NUT NUTRITION CO.,

       Defendant.

ATASHA SMILEY,

Individually and On Behalf of All Others
Similarly Situated,                        Case No. 1:21-cv-00271-TJM-CFH

Plaintiff,

v.

BEECH-NUT NUTRITION CO.,

       Defendant.
       Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 5 of 18




 NAJAH HENRY, CHANEL JACKSON,
 ALEXIA SIAS, HOLLY BUFFINTON, and
 CONSTANCE VENABLE
                                                     Case No. 1:21-cv-00285-TJM-CFH
 Individually and On Behalf of All Others
 Similarly Situated,

 Plaintiff,

 v.

 BEECH-NUT NUTRITION CO.,

        Defendant.




      PLAINTIFFS’ STIPULATION [AND PROPOSED ORDER] TO CONSOLIDATE
                      ACTIONS UNDER FED. R. CIV. P. 42(a)

        WHEREAS, the above-captioned related proposed consumer class actions are pending

before the United States District Court for the Northern District of New York, entitled: Thomas v.

Beech-Nut Nutrition Co., Case No. 1:21-cv-00133-TJM-CFH (“Thomas”), filed February 5, 2021;

Peek v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00167-TJM-CFH (“Peek”), filed February 11,

2021; Moore v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00183-TJM-CFH (“Moore”), filed

February 16, 2021; Doyle v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00186-TJM-CFH

(“Doyle”), filed February 18, 2021; Boyd v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00200-

TJM-CFH (“Boyd”), filed February 22, 2021; Cantor v. Beech-Nut Nutrition Co., Case No. 1:21-

cv-00213-TJM-CFH (“Cantor”), filed February 24, 2021; Motherway v. Beech-Nut Nutrition Co.,

Case No. 1:21-cv-00229-TJM-CFH (“Motherway”), filed February 26, 2021; Henry v. Beech-Nut

Nutrition Co., Case No. 1:21-cv-00227-TJM-CFH (“Henry”), filed February 26, 2021; Gancarz v.

Beech-Nut Nutrition Co., Case No. 1:21-cv-00258-TJM-CFH (“Gancarz”), filed March 4, 2021;
      Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 6 of 18




Smiley v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00271-TJM-CFH (“Smiley”), filed March 9,

2021; and Henry v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00285-TJM-CFH (“Henry II”),

filed March 11, 2021 (together the “Related Actions”) and collectively all plaintiffs are referred to

herein as “Plaintiffs.”

       WHEREAS, Plaintiffs assert the Related Actions arise out of the same set of operative facts

and assert similar legal claims against Defendant Beech-Nut Nutrition, Co. (“Beech-Nut” or

“Defendant”), alleging that Beech-Nut has engaged in deceptive trade practices with respect to the

marketing and sale of its baby food products (the “Baby Foods”) by failing to disclose that they

contain levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury (the “Heavy

Metals”);

       WHEREAS, Plaintiffs assert that each Related Action seeks, inter alia, injunctive relief

barring Beech-Nut from continuing the deceptive practices it is accused of as well as monetary

damages compensating Plaintiffs and other consumers for the purchase of the Baby Foods;

       WHEREAS, Plaintiffs in each Related Action agree that consolidation of the Related

Actions under Fed. R. Civ. P. 42(a) is appropriate because Plaintiffs contend they involve common

questions of law and fact, arise from the same events, name the same Defendant, and will involve

substantially the same discovery;

       WHEREAS, consolidation under Rule 42(a) will eliminate duplicative discovery and the

possibility of inconsistent rulings on class certification, Daubert motions, and other pretrial

matters, and conserve judicial and party resources;

       WHEREAS, Beech-Nut has advised the undersigned counsel for Thomas that although

Beech-Nut vigorously disputes the merits of the allegations proffered against it in these lawsuits,

Beech-Nut will not oppose consolidation of the lawsuits Plaintiffs describe as “Related Actions”
      Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 7 of 18




under Fed. R. Civ. P. 42(a), while expressly reserving all of its rights, remedies, defenses,

objections, and legal arguments;

       NOW THEREFORE, the Plaintiffs through their respective counsel and subject

to the Court’s approval hereby stipulate that:

       1.      The Thomas, Peek, Moore, Doyle, Boyd, Cantor, Motherway, Henry, Gancarz,

Smiley and Henry II actions currently pending in the Northern District of New York and any other

action arising out of the same or similar operative facts now pending or hereafter filed in, removed

to, or transferred to this District shall be consolidated pursuant to Fed. R. Civ. P. 42(a) before the

Honorable Thomas J. McAvoy (hereafter the “Consolidated Action”).

       2.      All papers filed in the Consolidated Action shall be filed under Case No. 1:21-cv-

00133-TJM-CFH and shall bear the following caption:


                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK




 IN RE: BEECH-NUT NUTRITION COMPANY
 BABY FOOD LITIGATION                                   Master File No. 1:21-cv-00133-TJM-
                                                        CFH


 This Document Relates To:

 ____________________/




       3.      The case file for the Consolidated Action will be maintained under Master File No.

1:21-cv-00133-TJM-CFH. When a pleading is intended to apply to all actions to which this Order

applies, the words “All Actions” shall appear immediately after the words “This Document Relates
      Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 8 of 18




To:” in the caption described above. When a pleading is not intended to apply to all actions, the

docket number for each individual action to which the paper is intended to apply and the last name

of the first-named plaintiff in said action shall appear immediately after the words “This Document

Relates To:” in the caption identified above, for example, “1:21-cv-00133-TJM-CFH (Thomas).”

       4.      Any action subsequently filed, transferred or removed to this Court that the Court

determines arises out of the same or similar operative facts as the Consolidated Action will be,

with the Court’s approval, consolidated with the Consolidated Action for pre-trial purposes. Any

party may file a Notice of Related Action pursuant to N.D.N.Y. Gen. Order No. 12 whenever a

party believes a case that should be consolidated into this action is filed in, or transferred to, this

District. If the Court determines that the case is related and should be consolidated, the clerk shall:

            a. place a copy of this Order in the separate file for such action;

            b. serve on Plaintiffs’ counsel in the new case a copy of this Order;

            c. direct that this Order be served upon defendants in the new case; and

            d. make the appropriate entry in the Master Docket.

       5.      Beech-Nut need not file a response to the complaint in each Related Action and

instead shall answer, move or otherwise respond to any Consolidated Complaint no later than sixty

(60) days following service of the Consolidated Complaint, or by no later than May 15, 2021,

whichever is later.

IT IS SO STIPULATED.


Dated: March 16, 2021                                  Respectfully submitted,


                                                       s/ Kevin Landau
                                                       Kevin Landau
                                                       Miles Greaves
                                                       TAUS, CEBULASH & LANDAU, LLP
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 9 of 18




                                   80 Maiden Lane, Suite 1204
                                   New York, NY 10038
                                   (212) 931-0704

                                   Daniel E. Gustafson
                                   Amanda M. Williams
                                   Raina C. Borrelli
                                   Mary M. Nikolai
                                   GUSTAFSON GLUEK PLLC
                                   Canadian Pacific Plaza
                                   120 South Sixth Street, Suite 2600
                                   Minneapolis, MN 55402
                                   Tel: (612) 333-8844
                                   dgustafson@gustafsongluek.com
                                   awilliams@gustafsongluek.com
                                   rborrelli@gustafsongluek.com
                                   mnikolai@gustafsongluek.com

                                   Kenneth A. Wexler
                                   Kara A. Elgersma
                                   WEXLER WALLACE, LLP
                                   55 West Monroe, Suite 3300
                                   Chicago, Illinois 60603
                                   Tel: (312) 346-2222
                                   kaw@wexlerwallace.com
                                   kae@wexlerwallace.com

                                   Simon B. Paris
                                   Patrick Howard
                                   SALTZ, MONGELUZZI, &
                                   BENDESKY, P.C.
                                   1650 Market Street, 52nd Floor
                                   Philadelphia, PA 19103
                                   P: 215-575-3895
                                   sparis@smbb.com
                                   phoward@smbb.com

                                   Attorneys for Plaintiffs in Thomas v. Beech-
                                   Nut Nutrition Co., Case No. 1:21-cv-0133-
                                   TJM-CFH


                                    s/ Charles J. LaDuca
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 10 of 18




                                     Charles LaDuca
                                     Katherine Van Dyck
                                     C. William Frick
                                     CUNEO GILBERT & LADUCA, LLP
                                     4725 Wisconsin Avenue NW, Suite 200
                                     Washington, DC 20016
                                     Telephone:(202) 789-3960
                                     Facsimile: (202) 789-1813
                                     E-mail: charles@cuneolaw.com
                                     kvandyck@cuneolaw.com
                                     bill@cuneolaw.com

                                    Attorneys for Plaintiff in Peek v. Beech-Nut
                                    Nutrition Co., Case No. 1:21-cv-00167-
                                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                     Robert K. Shelquist
                                     Rebecca A. Peterson
                                     100 Washington Avenue South, Suite 2200
                                     Minneapolis, MN 55401
                                     Telephone: (612) 339-6900
                                     Facsimile: (612) 339-0981
                                     E-mail: rkshelquist@locklaw.com
                                     rapeterson@locklaw.com

                                     LITE DEPALMA GREENBERG, LLC
                                     Joseph DePalma
                                     Susana Cruz Hodge
                                     570 Broad Street, Suite 1201
                                     Newark, NJ 07102
                                     Telephone: (973) 623-3000
                                     E-mail: jdepalma@litedepalma.com
                                     scruzhodge@litedepalma.com
                                    TJM-ML


                                    /s/ Lori G. Feldman
                                    Lori G. Feldman, Esq. (LF-3478)
                                    GEORGE GESTEN MCDONALD,
                                    PLLC
                                    102 Half Moon Bay Drive
                                    Croton-on-Hudson, New York 10520
                                    Phone: (917) 983-9321
                                    Fax: (888) 421-4173
                                    Email: LFeldman@4-justice.com
                                    E-Service: eService@4-Justice.com
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 11 of 18




                                    David J. George, Esq.
                                    Brittany L. Brown, Esq.
                                    GEORGE GESTEN MCDONALD,
                                    PLLC
                                    9897 Lake Worth Road, Suite #302
                                    Lake Worth, FL 33467
                                    Phone: (561) 232-6002
                                    Fax: (888) 421-4173
                                    Email: DGeorge@4-Justice.com
                                    E-Service: eService@4-Justice.com

                                    Janine L. Pollack, Esq.
                                    Michael Liskow, Esq.
                                    CALCATERRA POLLACK LLP
                                    1140 Avenue of the Americas
                                    9th Floor
                                    New York, New York 10036
                                    Phone: (917) 899-1765
                                    Fax: (332) 206-2073
                                    Email: jpollack@calcaterrapollack.com
                                    Email: mliskow@calcaterrapollack.com

                                    Attorneys for Plaintiff in Moore v. Beech-
                                    Nut Nutrition Co., Case No. 1:21-cv-00183-
                                    TJM-CFH


                                    s/ Jonathan Tycko
                                    Jonathan K. Tycko Bar Number: 517275
                                    Hassan A. Zavareei (pro hac vice)
                                    Allison W. Parr (pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1828 L Street, NW Suite 1000
                                    Washington, DC 20036
                                    Telephone: (202) 973-0900
                                    Facsimile: (202) 973-0950
                                    jtycko@tzlegal.com
                                    hzavareei@tzlegal.com
                                    aparr@tzlegal.com

                                    Annick M. Persinger (pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1970 Broadway, Suite 1070
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 12 of 18




                                    Oakland, CA 94612
                                    Telephone: (510) 254-6808
                                    Facsimile: (202) 973-0950
                                    apersinger@tzlegal.com

                                    Attorneys for Plaintiff in Doyle v. Beech-Nut
                                    Nutrition Co., Case No. 1:21-cv-00186-
                                    TJM-CFH


                                    s/ Terry J. Kirwan, Jr.
                                    Terry J. Kirwan, Jr.
                                    Bar Roll #: 501821
                                    KIRWAN LAW FIRM, P.C.
                                    100 Madison Street
                                    AXA Tower I, 15th Floor
                                    Syracuse, New York 13202
                                    T: (315) 452-2443
                                    F: (315) 671-1550
                                    Email: tkirwan@kirwanlawpc.com

                                    Jeffrey A. Barrack
                                    BARRACK, RODOS & BACINE
                                    3300 Two Commerce Square
                                    2001 Market Street
                                    Philadelphia, PA 19103
                                    T: (215) 963-0600
                                    F: (215) 963-0838
                                    jbarrack@barrack.com

                                    Michael A. Toomey
                                    BARRACK, RODOS & BACINE
                                    Eleven Times Square
                                    640 8th Avenue, 10th Floor
                                    New York, NY 10036
                                    T: (212) 688–0782
                                    F: (212) 688–0783
                                    mtoomey@barrack.com

                                    Stephen R. Basser
                                    BARRACK, RODOS & BACINE
                                    One America Plaza
                                    600 West Broadway, Suite 900
                                    San Diego, CA 92101
                                    T: (619) 230–0800
                                    F: (619) 230–1874
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 13 of 18




                                    sbasser@barrack.com

                                    John G. Emerson
                                    EMERSON FIRM, PLLC
                                    2500 Wilcrest, Suite 300
                                    Houston, TX 77042
                                    T: (800)-551-8649
                                    F: (501)-286-4659
                                    jemerson@emersonfirm.com

                                    Christopher D. Jennings
                                    (AR Bar No. 2006306)
                                    JOHNSON FIRM
                                    610 President Clinton Avenue, Suite 300
                                    Little Rock, Arkansas 72201
                                    T: (501) 372-1300
                                    F: (888) 505-0909
                                    chris@yourattorney.com

                                    Attorneys for Plaintiff in Boyd v. Beech-Nut
                                    Nutrition Co., Case No. 1:21-cv-00200-
                                    TJM-CFH

                                    /s/ Innessa M. Huot
                                    Innessa M. Huot (Bar Roll #519963)
                                    FARUQI & FARUQI, LLP
                                    685 Third Avenue, 26th Floor
                                    New York, NY 10017
                                    Telephone: (212) 983-9330
                                    Facsimile: (212) 983-9331
                                    ihuot@faruqilaw.com

                                    Steven L. Bloch
                                    Ian W. Sloss
                                    Zachary Rynar
                                    SILVER GOLUB & TEITELL LLP
                                    184 Atlantic Street
                                    Stamford, CT 06901
                                    Telephone: (203) 325-4491
                                    Facsimile: (203) 325-3769
                                    sbloch@sgtlaw.com
                                    isloss@sgtlaw.com
                                    zrynar@sgtlaw.com
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 14 of 18




                                    Attorneys for Plaintiffs in Cantor v. Beech-
                                    Nut Nutrition Co., Case No. 1:21-cv-00213-
                                    TJM-CFH


                                    /s/ Jason P. Sultzer __
                                    Jason P. Sultzer
                                    Joseph Lipari
                                    Daniel Markowitz
                                    Mindy Dolgoff
                                    THE SULTZER LAW GROUP P.C.
                                    85 Civic Center Plaza, Suite 200
                                    Poughkeepsie, New York 12601
                                    Telephone: (845) 483-7100
                                    Facsimile: (888) 749-7747

                                    Michael R. Reese
                                    Sue J. Nam
                                    Carlos F. Ramirez
                                    REESE LLP
                                    100 West 93rd Street, 16th Floor
                                    New York, New York 10025
                                    Telephone: (212) 643-0500
                                    Facsimile: (212) 253-4272

                                    James R. Peluso
                                    DREYER BOYAJIAN LLP
                                    75 Columbia Street
                                    Albany, New York 12210
                                    Telephone: (518) 463-7784
                                    Facsimile: (518) 463-4039

                                    Attorneys for Plaintiff in Motherway v.
                                    Beech-Nut Nutrition Co., Case No. 1:21-cv-
                                    00229-TJM-CFH


                                     /s/ Gary E. Mason
                                    Gary E. Mason
                                    David K. Lietz
                                    MASON LIETZ & KLINGER LLP
                                    5101 Wisconsin Avenue NW, Suite 305
                                    Washington, DC 20016
                                    Phone: (202) 429-2990
                                    Fax: (202) 429-2294
                                    gmason@masonllp.com
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 15 of 18




                                    dlietz@masonllp.com

                                    Jonathan Shub
                                    Kevin Laukaitis
                                    SHUB LAW FIRM LLC
                                    134 Kings Highway East, 2nd Floor
                                    Haddonfield, NJ 08033
                                    Phone: (856) 772-7200
                                    Fax: (856) 210-9088
                                    jshub@shublawyers.com
                                    klaukaitis@shublawyers.com

                                    Charles E. Schaffer
                                    David C. Magagna Jr.
                                    LEVIN, SEDRAN & BERMAN, LLP
                                    510 Walnut Street, Suite 500
                                    Philadelphia, PA 19106
                                    cschaffer@lfsblaw.com
                                    dmagagna@lfsblaw.com

                                    Jeffrey S. Goldberg
                                    GOLDENBERG SCHNEIDER L.P.A.
                                    4445 Lake Forest Drive, Suite 490
                                    Cincinnati, OH 45242
                                    jgoldenberg@gs-legal.com

                                    Gary M. Klinger
                                    MASON LIETZ & KLINGER LLP
                                    227 W. Monroe Street, Suite 2100
                                    Chicago, IL 60606
                                    Phone: (202) 429-2290
                                    Fax: (202) 429-2294
                                    gklinger@masonllp.com

                                    Attorneys for Plaintiff in Henry v. Beech-
                                    Nut Nutrition Co., Case No. 1:21-cv-00227-
                                    TJM-CFH


                                    /s/Spencer Sheehan
                                    Spencer Sheehan
                                    SHEEHAN & ASSOCIATES, P.C.
                                    60 Cutter Mill Rd Ste 409
                                    Great Neck NY 11021-3104
                                    Tel: (516) 268-7080
                                    Fax: (516) 234-7800
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 16 of 18




                                    spencer@spencersheehan.com

                                    Attorney for Plaintiff in Gancarz v. Beech-
                                    Nut Nutrition Co., Case 1:21-cv-00258-
                                    TJM-CFH


                                    /s/ Gary S. Graifman
                                    Gary S. Graifman
                                    KANTROWITZ, GOLDHAMER &
                                    GRAIFMAN, P.C.
                                    135 Chestnut Ridge Road, Suite 200
                                    Montvale, New Jersey 07645
                                    T: 845-356-2570
                                    F: 845-356-4335
                                    ggraifman@kgglaw.com

                                    Melissa R. Emert
                                    KANTROWITZ, GOLDHAMER &
                                    GRAIFMAN, P.C.
                                    747 Chestnut Ridge Road, Suite 200
                                    Chestnut Ridge, New York 10977
                                    T: 845-356-2570
                                    F: 845-356-4335
                                    memert@kgglaw.com

                                    Attorneys for Plaintiff in Smiley v. Beech-
                                    Nut Nutrition Co., Case 1:21-cv-00271-
                                    TJM-CFH

                                    s/ Kevin Landau
                                    Kevin Landau
                                    Miles Greaves
                                    TAUS, CEBULASH & LANDAU, LLP
                                    80 Maiden Lane, Suite 1204
                                    New York, NY 10038
                                    (212) 931-0704

                                    Marc H. Edelson* EDELSON LECHTZIN
                                    LLP 3 Terry Drive, Suite 205 Newtown, PA
                                    18940 Tel: 215-867-2399 (work)
                                    Medelson@edelson-law.com

                                    Joshua H. Grabar* GRABAR LAW
                                    OFFICE One Liberty Place 1650 Market
Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 17 of 18




                                    Street, Suite 3600 Case 1:21-cv-00285-
                                    TJM-CFH Document 1 Filed 03/11/21 Page
                                    62 of 63 63 Philadelphia, PA 19103 Tel:
                                    (267) 507-6085 Fax: (267) 507-6048
                                    Jgrabar@grabarlaw.com
                                    Attorneys for Plaintiffs in Henry v. Beech-
                                    Nut Nutrition Co., Case 1:21-cv-00285-
                                    TJM-CFH
    Case 1:21-cv-00133-TJM-CFH Document 54 Filed 03/16/21 Page 18 of 18




                           [PROPOSED] ORDER


      PURSUANT TO STIPULATION, IT IS SO ORDERED




Date: _________________                 _________________________
                                        Hon. Thomas J. McAvoy
                                        United States District Judge
